                   Case 1:19-cv-05957-LJL Document 24 Filed 07/13/20 Page 1 of 7



UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT OF NEW YORK

PAULINA FLINT DE CASTRO et al.,
                                                                      Case No.: 1:19-cv-05957 (LJL)
                                         Plaintiffs,
                                                                           PROTECTIVE ORDER
                         -v-

NYU HOSPITALS CENTER d/b/a NYU LANGONE
MEDICAL CENTER, JOHN DOES 1-50,

                                         Defendants.


LEWIS J. LIMAN, United States District Judge:

        WHEREAS all of the parties to this action (collectively the “Parties” and individually a “Party”)
request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure 26(c) to protect
the confidentiality of certain nonpublic and confidential material that will be exchanged pursuant to and
during the course of discovery in this case;

         WHEREAS, the Parties, through counsel, agree to the following terms;

        WHEREAS, the Parties acknowledge that this Protective Order does not confer blanket
protections on all disclosures or responses to discovery and that the protection it affords only extends to
the limited information or items that are entitled, under the applicable legal principles, to confidential
treatment;

        WHEREAS, the Parties further acknowledge that this Protective Order does not create
entitlement to file confidential information under seal; and

         WHEREAS, in light of these acknowledgements, and based on the representations of the Parties
that discovery in this case will involve confidential documents or information the public disclosure of
which will cause harm to the producing person and/or third party to whom a duty of confidentiality is
owed, and to protect against injury caused by dissemination of confidential documents and information,
this Court finds good cause for issuance of an appropriately tailored confidentiality order governing the
pretrial phase of this action;

         IT IS HEREBY ORDERED that any person subject to this Protective Order—including without
limitation the parties to this action, their representatives, agents, experts and consultants, all third parties
providing discovery in this action, and all other interested persons with actual or constructive notice of
this Protective Order—shall adhere to the following terms:

        1.      Any person subject to this Protective Order who receives from any other person subject
to this Protective Order any “Discovery Material” (i.e., information of any kind produced or disclosed
pursuant to and in course of discovery in this action) that is designated as “Confidential” pursuant to the

                                                       6
4835-1961-9009.1
                   Case 1:19-cv-05957-LJL Document 24 Filed 07/13/20 Page 2 of 7



terms of this Protective Order (hereinafter “Confidential Discovery Material”) shall not disclose such
Confidential Discovery Material to anyone else except as expressly permitted hereunder.

        2.      The person producing any given Discovery Material may designate as Confidential only
such portion of such material the public disclosure of which is either restricted by law or will cause harm
to the business, commercial, financial or personal interests of the producing person and/or a third party
to whom a duty of confidentiality is used and that consists of:

                 (a)     financial information (including without limitation profitability reports or
         estimates, percentage fees, design fees, royalty rates, minimum guarantee payments, sales reports,
         and sale margins);

                    (b)   material relating to ownership or control of any non-public company;

                 (c)    confidential or proprietary business or confidential information, which is not
         publicly known and/or is of technical or commercial advantage to its possessor, such as business
         plans, product development information, or marketing plans;

                  (d)     any information of a personal, medical, or intimate nature regarding any individual,
         including confidential patient information as well as information protected by the Health Insurance
         Portability and Accountability Act (HIPAA) or;

                 (e)   any other category of information hereinafter given confidential status by a party
         or the Court.

        3.      With respect to the Confidential portion of any Discovery Material other than deposition
transcripts and exhibits, the producing person or that person’s counsel may designate such portion as
“Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected portion in a
manner that will not interfere with legibility or audibility; and (b) producing for future public use another
copy of said Discovery Material with the confidential information redacted.

        4.       With respect to deposition transcripts, a producing person or that person’s counsel may
designate such portion as Confidential either by (a) indicating on the record during the deposition that a
question calls for Confidential information, in which case the reporter will bind the transcript of the
designated testimony (consisting of question and answer) in a separate volume and mark it as “Confidential
Information Governed by Protective Order”; or (b) notifying the reporter and all counsel of record, in
writing, within 30 days after a deposition has concluded, of the specific pages and lines of the transcript
and/or the specific exhibits that are to be designated Confidential, in which case all counsel receiving the
transcript will be responsible for marking the copies of the designated transcript or exhibit (as the case
may be), in their possession or under their control as directed by the producing person or that person’s
counsel by the reporter. During the 30-day period following the conclusion of a deposition, the entire
deposition transcript will be treated as if it had been designated Confidential.

       5.      If at any time prior to the trial of this action, a producing person realizes that some
portion(s) of Discovery Material that she, he, or it had previously produced without limitation should be
designated as Confidential, she, he, or it may so designate by so apprising all prior recipients of the
Discovery Material in writing, and thereafter such designated portion(s) of the Discovery Material will
                                                      6
4835-1961-9009.1
                   Case 1:19-cv-05957-LJL Document 24 Filed 07/13/20 Page 3 of 7



thereafter be deemed to be and treated as Confidential under the terms of this Protective Order. In
addition, the Parties agree to treat as Confidential any documents exchanged prior to the date of this
Protective Order that either party designates as Confidential and that would otherwise fall within the scope
of this Protective Order.

        6.     No person subject to this Protective Order other than the producing person shall disclose
any of the Discovery Material designated by the producing person as Confidential to any other person
whomsoever, except to:

                    (a)   the Parties to this action, their insurers, and counsel to their insurers;

                 (b)      counsel retained specifically for this action, including any paralegal, clerical and
         other assistant employed by such counsel and assigned to this matter;

                 (c)    outside vendors or service providers (such as copy-service providers and
         document-management consultants, graphic production services or other litigation support
         services) that counsel hire and assign to this matter, including computer service personnel
         performing duties in relation to a computerized litigation system;

                (d)     any mediator or arbitrator that the Parties engage in this matter or that this Court
         appoints, provided such person has first executed a Non-Disclosure Agreement in the form
         annexed as an Exhibit hereto;

                 (e)     as to any document, its author, its addressee, and any other person indicated on
         the face of the document as having received a copy;

                  (f)    any witness who counsel for a Party in good faith believes may be called to testify
         at trial or deposition in this action, provided such person has first executed a Non-Disclosure
         Agreement in the form annexed as an Exhibit hereto;

                 (g)    any person retained by a Party to serve as an expert witness or otherwise provide
         specialized advice to counsel in connection with this action, provided such person has first
         executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

                    (h)   stenographers engaged to transcribe depositions conducted in this action; and

                (i)     this Court, including any appellate court, and the court reporters and support
         personnel for the same.

         7.      Prior to any disclosure of any Confidential Discovery Material to any person referred to in
subparagraphs 6(d), 6(f) or 6(g) above, such person shall be provided by counsel with a copy of this
Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto
stating that that person has read this Protective Order and agrees to be bound by its terms. Said counsel
shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel
either prior to such person being permitted to testify (at deposition or trial) or at the conclusion of the
case, whichever comes first.


                                                        6
4835-1961-9009.1
                   Case 1:19-cv-05957-LJL Document 24 Filed 07/13/20 Page 4 of 7



          8.      Any Party who objects to any designation of confidentiality may at any time prior to the
trial of this action serve upon counsel for the designating person a written notice stating with particularity
the grounds of the objection. If the Parties cannot reach agreement promptly, counsel for all Parties will
address their dispute to this Court in accordance with Paragraph 1(B) of this Court’s Individual Practices
in Civil Cases. Until any dispute under this paragraph is ruled upon by the Court, the designation shall
remain in full force and effect and the information shall continue to be accorded the confidential treatment
required by this Protective Order.

        9.      Any Party who requests additional limits on disclosure (such as “attorneys’ eyes only” in
extraordinary circumstances) may at any time prior to the trial of this action serve upon counsel for the
receiving Party a written notice stating with particularity the grounds for the request. If the Parties cannot
reach agreement promptly, counsel for all Parties will address their dispute to this Court in accordance
with Paragraph 1(B) of this Court’s Individual Practices in Civil Cases. Until any dispute under this
paragraph is ruled upon by the Court, the designation shall remain in full force and effect and the
information shall continue to be accorded the confidential treatment required by this Protective Order.

        10.     A Party may be requested to produce Discovery Material that is subject to contractual or
other obligations of confidentiality owed to a third party. Within two business days of receiving the request,
the receiving Party subject to such obligation shall inform the third party of the request and that the third
party may seek a protective order or other relief from this Court. If neither the third party nor the receiving
Party seeks a protective order or other relief from this Court within 21 days of that notice, the receiving
Party shall produce the information responsive to the discovery request but may affix the appropriate
controlling designation.

         11.     Recipients of Confidential Discovery Material under this Protective Order may use such
material solely for the prosecution and defense of this action and any appeals thereto, and specifically (and
by way of example and not limitations) may not use Confidential Discovery Material for any business,
commercial, or competitive purpose. Nothing contained in this Protective Order, however, will affect or
restrict the rights of any person with respect to its own documents or information produced in this action.
Nor does anything contained in this Protective Order limit or restrict the rights of any person to use or
disclose information or material obtained independently from and not through or pursuant to the Federal
Rules of Civil Procedure.

        12.     Nothing in this Protective Order will prevent any person subject to it from producing any
Confidential Discovery Material in its possession in response to a lawful subpoena or other compulsory
process, or if required to produce by law or by any government agency having jurisdiction, provided,
however, that such person receiving a request, will provide written notice to the producing person before
disclosure and as soon as reasonably possible, and, if permitted by the time allowed under the request, at
least 10 days before any disclosure. Upon receiving such notice, the producing person will have the right
to oppose compliance with the subpoena, other compulsory process, or other legal notice if the producing
person deems it appropriate to do so.

         13.    All persons seeking to file redacted documents or documents under seal with the Court
shall follow Rule 2(F) of this Court’s Individual Practices in Civil Cases. No person may file with the Court
redacted documents or documents under seal without first seeking leave to file such papers. All persons
producing Confidential Discovery Material are deemed to be on notice that the Second Circuit puts
                                                      6
4835-1961-9009.1
                   Case 1:19-cv-05957-LJL Document 24 Filed 07/13/20 Page 5 of 7



limitations on the documents or information that may be filed in redacted form or under seal and that the
Court retains discretion not to afford confidential treatment to any Confidential Discovery Material
submitted to the Court or presented in connection with any motion, application or proceeding that may
result in an order and/or decision by the Court unless it is able to make the specific findings required by
law in order to retain the confidential nature of such material. Notwithstanding its designation, there is no
presumption that Confidential Discovery Material will be filed with the Court under seal. The Parties will
use their best efforts to minimize such sealing.

       14.      All persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford
confidential treatment to any Discovery Material introduced in evidence at trial or supporting or refuting
any motion for summary judgment, even if such material has previously been sealed or designated as
Confidential.

         15.    Any Party filing a motion or any other papers with the Court under seal shall also publicly
file a redacted copy of the same, via the Court’s Electronic Case Filing system, that redacts only the
Confidential Discovery Material itself, and not text that in no material way reveals the Confidential
Discovery Material.

         16.     Each person who has access to Discovery Material that has been designated as Confidential
shall take all due precautions to prevent the unauthorized or inadvertent disclosure of such material. The
Parties agree that any disclosure of documents or information otherwise protected by the attorney-client
privilege or work-product doctrine is unintentional and inadvertent and will not justify a waiver of such
privilege in this action or in any other proceeding. The Parties agree that their counsel will notify each
other if any documents or information are discovered to contain any information protected by the
attorney-client privilege or work-product doctrine and, if so, will take the steps outlined in Fed. R. Civ. P.
26(b)(5)(B) for the return of that information.

        17.     Any Personally Identifying Information (“PII”) (e.g., social security numbers, financial
account numbers, passwords, and information that may be used for identity theft) exchanged in discovery
shall be maintained by the persons who receive such information and are bound by this Protective Order
in a manner that is secure and confidential. In the event that the person receiving PII experiences a data
breach, she, he, or it shall immediately notify the producing person of the same and cooperate with the
producing person to address and remedy the breach. Nothing herein shall preclude the producing person
from asserting legal claims or constitute a waiver of legal rights or defenses in the event of litigation arising
out of the receiving person’s failure to appropriately protect PII from unauthorized disclosure.

        18.      The Parties’ compliance with the terms of this Protective Order shall not: (a) prejudice the
rights of a party to object to the production of information or material that the party does not consider to
be within the scope of discovery; (b) prejudice the rights of a party to seek a determination by the Court
that particular materials be produced; (c) prejudice the rights of a party to apply to the Court for a
protective order; or (d) prevent the Parties from agreeing in writing to alter or waive the provisions or
protections provided for herein with respect to any particular information or material.

         19.     This Protective Order shall survive the termination of the litigation. Within 30 days of the
final disposition of this action, all Discovery Material designated as “Confidential,” and all copies thereof,
shall be promptly returned to the producing person, or, upon permission of the producing person,

                                                       6
4835-1961-9009.1
                   Case 1:19-cv-05957-LJL Document 24 Filed 07/13/20 Page 6 of 7



destroyed.

         20.     All persons subject to this Protective Order acknowledge that willful violation of this
Protective Order could subject them to punishment for contempt of Court. This Court shall retain
jurisdiction over all persons subject to this Protective Order to the extent necessary to enforce any
obligations arising hereunder or to impose sanctions for any contempt thereof.

SO STIPULATED AND AGREED:

Dated: July 6, 2020                              Dated: July 2, 2020

 SIRI & GLIMSTAD LLP                              BAKER & HOSTETLER LLP

 _/s/ Mason A. Barney__________________           /s/ Amy J. Traub
 Aaron Siri                                       Amy J. Traub
 Mason A. Barney                                  Amanda L. Van Hoose Garofalo
 200 Park Avenue                                  Saima Z. Sheikh
 17th Floor                                       45 Rockefeller Plaza, 14th Floor
 New York, New York 10166                         New York, New York 10111
 Tel: (212) 532-1091                              Tel: (212) 589-4200
 Email: aaron@sirillp.com                         Fax: (212) 589-4201
 Email: mbarney@sirillp.com                       Email: atraub@bakerlaw.com
                                                  Email: agarofalo@bakerlaw.com
 HERZBERG LAW GROUP                               Email: ssheikh@bakerlaw.com
 Aliza Herzberg                                   Attorneys for Defendants
 Lori Barnea                                      NYU Langone Hospitals f/k/a NYU Hospitals Center
 3 Times Square, 14th Floor                       and NYU School of Medicine, a division of New York
 New York, NY 10036                               University
 Phone: 646-883-1319
 Email: aliza@herzberglawgroup.com
 Email: lori@herzberglawgroup.com

 Attorneys for Plaintiffs

 SO ORDERED

 Dated:
          New York, New York                      _____________________________
                                                  LEWIS J. LIMAN
                                                  United States District Judge




                                                   6
4835-1961-9009.1
             Case 1:19-cv-05957-LJL Document 24 Filed 07/13/20 Page 7 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAULINA FLINT DE CASTRO et al.,
                                                                     Case No.: 1:19-cv-05957 (LJL)
                                         Plaintiffs,
                                                                             NON-DISCLOSURE
                        -v-                                                    AGREEMENT

NYU HOSPITALS CENTER d/b/a NYU LANGONE
MEDICAL CENTER, JOHN DOES 1-50,

                                         Defendants.


    LEWIS J. LIMAN, United States District Judge:

          I,                                          , acknowledge that I have read and understand the
Protective Order in this action governing the non-disclosure of those portions of Discovery Material
that have been designated as Confidential. I agree that I will not disclose such Confidential Discovery
Material to anyone other than for purposes of this litigation and that at the conclusion of the litigation
I will either return all discovery information to the party or attorney from whom I received it, or upon
permission of the producing party, destroy such discovery information. By acknowledging these
obligations under the Protective Order, I understand that I am submitting myself to the jurisdiction
of the United States District Court for the Southern District of New York for the purpose of any issue
or dispute arising hereunder and that my willful violation of any term of the Protective Order could
subject me to punishment for contempt of Court.

        7/13/2020
Dated __________________                           ______________________________________


            The Clerk of Court is respectfully directed
            to close Dkt. No. 23.
            SO ORDERED.
            7/13/2020




                                                       7
4835-1961-9009.1
